OPINION — AG — **** TAX COMMISSION EQUIPMENT — TAG AGENTS **** (1) THE OKLAHOMA TAX COMMISSION IS AUTHORIZED TO USE UNENCUMBERED FUNDS TO MATCH FEDERAL FUNDS FOR THE PURCHASE OF MACHINE READABLE TYPEWRITERS WHICH THE COMMISSION DEEMS NECESSARY.  (2) THE COMMISSION MAY FURNISH WITHOUT COST OR FOR A VERY NOMINAL COST, SUCH TYPEWRITER TO MOTOR VEHICLE AGENTS FOR THEIR USE IN PRODUCING VEHICLE REGISTRATION IN ACCORDANCE WITH COMMISSION REQUIREMENTS. PROVIDED THE TITLE TO SAID MACHINES WILL REMAIN IN THE COMMISSION. CITE: 47 O.S. 1968 Supp., 40-107 [47-40-107], 47 O.S. 1968 Supp., 22 [47-22], 47 O.S. 1961 23 [47-23] (DUANE LOBAUGH)